Name: Council Decision 2012/330/CFSP of 25Ã June 2012 amending Decision 2011/426/CFSP appointing the European Union Special Representative in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: international affairs;  Europe;  EU institutions and European civil service;  political framework
 Date Published: 2012-06-26

 26.6.2012 EN Official Journal of the European Union L 165/66 COUNCIL DECISION 2012/330/CFSP of 25 June 2012 amending Decision 2011/426/CFSP appointing the European Union Special Representative in Bosnia and Herzegovina THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 July 2011, the Council adopted Decision 2011/426/CFSP (1) appointing Mr Peter SÃRENSEN as the European Union Special Representative (EUSR) in Bosnia and Herzegovina. The EUSRs mandate is to expire on 30 June 2015. (2) Decision 2011/426/CFSP provided the EUSR with the financial reference amount covering the period from 1 September 2011 to 30 June 2012. A new financial reference amount for the period from 1 July 2012 to 30 June 2013 should be established. (3) The Foreign Affairs Council, in its Conclusions of 10 October 2011, reaffirmed its commitment to further strengthening its support to Bosnia and Herzegovina. The EUSRs team should be reinforced accordingly in order to have at his disposal the staff necessary to deliver this support. (4) The European Union Police Mission in Bosnia and Herzegovina (EUPM) will be terminated on 30 June 2012. The EUSR should then take over some tasks of the EUPM in the field of the rule of law. (5) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty. (6) Decision 2011/426/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/426/CFSP is hereby amended as follows: (1) Article 3(e) is replaced by the following: (e) ensure the implementation of the Unions efforts in the whole range of activities in the field of the rule of law, law enforcement and the security sector reform, promote overall Union coordination of, and give local political direction to, Union-led efforts in supporting police reform, the fight against organised crime, cross-border crime and corruption and, in this context, provide the HR and the Commission with assessments and advice as necessary;; (2) Article 3(f) is deleted; (3) in Article 5(1) the following subparagraph is added: The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 July 2012 to 30 June 2013 shall be EUR 5 250 000.; (4) Article 10 is replaced by the following: Article 10 Security In accordance with the Unions policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in accordance with the EUSRs mandate and the security situation in the geographical area of responsibility, for the security of all personnel under the direct authority of the EUSR, in particular by: (a) establishing a mission-specific security plan based on guidance from the EEAS, providing for mission-specific physical, organisational and procedural security measures governing the management of the secure movement of personnel to, and within, the mission area and the management of security incidents, and providing for a contingency plan and a mission evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance as required by the conditions in the mission area; (c) ensuring that all members of the EUSRs team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the EEAS; (d) ensuring that all agreed recommendations made following regular security assessments are implemented, and providing the Council, the HR and the Commission with written reports on their implementation and on other security issues within the framework of the progress report and the report on the implementation of the mandate.. Article 2 Entry into force This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 25 June 2012. For the Council The President C. ASHTON (1) OJ L 188, 19.7.2011, p. 30.